Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                             CASE NO.: 16-24275-CIV-Moreno/Louis

   INVERSIONES Y PROCESADORA
   TROPICAL INPROTSA, S.A., a Costa Rican
   Corporation,

          Petitioner,

   vs.

   DEL MONTE INTERNATIONAL GMBH, a
   Swiss Corporation,

         Respondent.
   _______________________________________/

        PETITIONER’S MOTION TO COMPEL RESPONDENT TO PRODUCE
    EVIDENCE OF ACTUAL DAMAGES OR DISMISS ITS MOTION FOR CONTEMPT

          Petitioner, Inversiones y Procesadora Tropical INPROTSA, S.A. (“INPROTSA”) hereby

   moves for the entry of an order compelling Respondent Del Monte International GmbH (“Del

   Monte”) to produce evidence of any actual damages it purportedly sustained as a result of

   INPROTSA’s alleged contemptuous actions or to dismiss its Motion for Contempt [ECF No.

   123] (the “Motion for Contempt”). In support of this motion, INPROTSA states as follows:

                                        INTRODUCTION

          Pursuant to well-settled law, a compensatory civil contempt sanction must be based on

   evidence of a party’s actual damages. Del Monte, however, has failed to produce any evidence

   showing that it sustained actual damages as a result of INPROTSA’s alleged contemptuous

   actions in selling pineapples. Although INPROTSA has propounded discovery requests to Del

   Monte for the specific purpose of demonstrating that Del Monte has not sustained any actual
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 2 of 13



   damages, Del Monte has stonewalled INPROTSA’s discovery efforts, based on its unfounded

   position that such discovery is “irrelevant” because the Court has already determined that

   contempt should be granted and sanctions imposed. In short, Del Monte has: (1) produced no

   evidence of its actual damages; (2) objected to every request seeking such information; and (3)

   only permitted the deposition of its expert witness, Patrick Gannon.

          The reason for Del Monte’s obstructionist behavior is clear: there is simply no evidence

   that Del Monte sustained any actual damages as a result of INPROTSA selling pineapples. If

   there were any such evidence, common sense dictates that Del Monte would willingly produce it,

   as it must for the Court to award a compensatory civil contempt sanction. Indeed, without

   evidence of actual damages, Del Monte is not entitled to a civil compensatory contempt sanction

   as a matter of law.

          The Court has ordered INPROTSA to show cause why it should not be held in contempt,

   and INPROTSA has sought discovery from Del Monte to demonstrate such an extreme remedy

   is not warranted because Del Monte did not sustain any actual damages. Del Monte’s objections

   to INPROTSA’s discovery requests should be overruled, and Del Monte should be compelled to

   provide evidence of its actual damages, admit that it suffered no actual damages, or in the

   alternative, its Motion for Contempt should be dismissed.

                                     FACTUAL BACKGROUND

          The facts of this case, by now, are well known to the Court. As such, INPROTSA will

   focus only on the facts relevant to the present motion.

          On March 26, 2018, Del Monte filed its Motion for Contempt, in which it specifically

   demanded, among other outrageous forms of relief including the incarceration of INPROTSA’s

   officers, that INPROTSA “pay a compensatory fine to Del Monte to compensate it for its losses


                                                    2
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 3 of 13



   resulting from the contemptuous conduct detailed herein.” Mot. for Contempt, p. 18. In the

   Motion for Contempt, Del Monte relied heavily on the Declaration of Patrick Gannon [ECF No.

   124] (the “Gannon Declaration”) as “evidence” of INPROTSA’s alleged contemptuous actions,

   but nowhere in the Motion for Contempt – or in any subsequent filing – did Del Monte attempt

   to quantify its actual damages.

          After a hearing before this Court, Magistrate Judge Louis issued a Report and

   Recommendation [ECF No. 191] (the “R&R”), in which she determined that “Del Monte was

   damaged by loss of the benefit of its bargain with INPROTSA,” R&R, p. 20, and recommended

   that “the Court should order Inprotsa, and its officers, Jorge Luis Gurria Hernandez and Manuel

   Gurria Ordonez, to show cause why the Court should not hold them in contempt . . . and order

   sanctions.” Id. at 26.

          On March 15, 2019, the Court entered an Order Adopting Magistrate Judge’s Report and

   Recommendation [ECF No. 200] (the “March 15, 2019 Order”). The Court created no express

   timeline and provided no specific direction for INPROTSA to show cause why it should not be

   held in contempt. In fact, with respect to the Motion for Contempt, the Court’s March 15, 2019

   Order stated only the following: “ADJUDGED that Respondent’s Motion for an Order to Show

   Cause as to why Petitioner should not be held in contempt is GRANTED in part as to Petitioner

   and DENIED as to third-party Fruver.” March 15, 2019 Order, p. 2.

          Shortly thereafter, Del Monte filed a Motion for Entry of Final Judgment of Contempt

   [ECF No. 201] (the “Motion for Final Judgment”), arguing that “Del Monte is entitled to the

   entry of a final judgment holding INPROTSA and the Gurrias in contempt,” based on

   INPROTSA’s purported failure to show cause despite its “abundant opportunity to do so.”

   Motion for Final Judgment, pp. 1, 4. In response to that motion, INPROTSA requested a


                                                 3
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 4 of 13



   reasonable opportunity to take discovery relating to why it should not be held in contempt,

   consistent with its right to due process. INPROTSA specifically stated:

          INPROTSA intends to depose the Costa Rican representatives who presented
          declarations in support of Del Monte’s Contempt Motion. INPROTSA also
          intends to provide a damages analysis based on Del Monte’s lost profits.
          INPROTSA is entitled to rebut Del Monte’s improper gross revenues damages
          analysis, which is based on a misplaced disgorgement theory. In order to conduct
          this lost profits analysis, INPROTSA will require Del Monte’s business and
          financial records that will permit INPROTSA to determine Del Monte’s lost
          profits, if any, that were directly caused by the conduct at issue. Further, if there
          are no lost profits, there can be no sanctions or sanctions remedy, given that there
          is no ongoing conduct that can be construed to violate any arbitral award or court
          order.

   INPROTSA’s Resp. to Mot. for Final Judgment [ECF No. 205], p. 5.

          The Court denied Del Monte’s Motion for Final Judgment in its May 20, 2019 Order

   Denying Motion for Entry of Final Judgment of Contempt [ECF No. 207] (the “May 20, 2019

   Order”), stating only that “the motion for entry of final judgment is DENIED as premature.”

   May 20, 2019 Order, p. 1. Still no deadlines or timelines were set forth for INPROTSA to show

   cause why it should not be held in contempt, but the Court granted INPROTSA’s request for

   discovery without limitation, stating:    “The Court will then allow the parties to conduct

   discovery until August 15, 2019.” Id. at 2.

          Since the Court ordered INPROTSA to show cause, INPROTSA has propounded

   discovery requests to Del Monte in order to obtain documents and information that will aid its

   efforts to show cause why it should not be held in contempt.            Specifically, INPROTSA

   propounded the following discovery requests: (1) Request for Production of Documents; (2)

   Notice of Rule 30(b)(6) Deposition; (3) Notice of Taking Deposition of Rodrigo Jimenez;1 (4)


          1
                Mr. Jimenez provided a declaration in support of Del Monte’s Contempt Motion.
   See ECF No. 137, Ex. A.

                                                   4
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 5 of 13



   Notice of Taking Deposition of Del Monte’s Expert, Patrick Gannon;2 (5) First Request for

   Admissions to Del Monte; and (6) First Set of Interrogatories to Del Monte. Del Monte objected

   to all discovery requests and permitted only the deposition of Mr. Gannon, the sole expert

   witness that it relied upon in its Contempt Motion.

          In its prior Motion to Compel Discovery [ECF No. 212] (the “Motion to Compel”),

   INPROTSA moved this Court for the entry of an Order compelling the deposition of Del

   Monte’s corporate representative, the deposition of Mr. Jimenez (or in the alternative, striking

   his declaration), and the production of documents identified in INPROTSA’s Request for

   Production of Documents. Del Monte opposed the Motion to Compel, which is now fully

   briefed and remains pending before this Court.

          Since the filing of INPROTSA’s Motion to Compel, Del Monte also has now objected to

   INPROTSA’s First Set of Interrogatories and its First Request for Admissions. See Del Monte’s

   Objs. to Pet’r’s First Set of Interrogs., attached as Ex. A; Del Monte’s Objs. to Pet’r’s First Req.

   for Admiss., attached as Ex. B. Del Monte objects to INPROTSA’s efforts to obtain discovery

   that would allow INPROTSA to show cause why it should not be held in contempt.3 In the only

   deposition that Del Monte has permitted, its expert witness, Patrick Gannon, confirmed that he

   analyzed only INPROTSA’s sales and gross revenues, rather than opining on any actual damages


          2
                Mr. Gannon provided two Declarations in support of Del Monte’s Contempt
   Motion. See ECF Nos. 136, 179.
          3
                   Del Monte’s efforts to stonewall INPROTSA’s discovery requests are even more
   reprehensible after considering that INPROTSA has fully complied with its discovery
   obligations over the course of this proceeding. In fact, INPROTSA has answered over 50
   interrogatories and produced over 30,000 documents pursuant to the more than 100 requests for
   production of documents propounded by Del Monte. INPROTSA’s corporate representative,
   Jorge Luis Gurria Hernandez, has been deposed by Del Monte’s lawyers on two separate
   occasions, for a total of four days. Del Monte should not be the only party entitled to discovery.

                                                    5
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 6 of 13



   or harm suffered by Del Monte. See generally Tr. of July 19, 2019 Dep. of P. Gannon, attached

   as Ex. C.

          INPROTSA now moves this Court for an order compelling Del Monte to produce

   evidence of the actual damages it purportedly sustained as a result of INPROTSA’s allegedly

   contemptuous actions or to dismiss its Motion for Contempt.

                                            ARGUMENT

          In short, Del Monte should be compelled to produce evidence of its actual damages. And

   if no evidence of actual damages exists, this Court should dismiss the Motion for Contempt

   because, in the absence of any actual damages, Del Monte is not entitled to a compensatory civil

   contempt sanction as a matter of law.

   I.     Del Monte Must Produce Evidence of Actual Damages
          to Be Awarded a Compensatory Civil Contempt Sanction

          A. Civil Contempt Sanctions Must Be Based on Evidence of Actual Damages

          Civil contempt may only be employed “for either or both of two purposes; to coerce the

   defendant into compliance with the court’s order, and to compensate the complainant for losses

   sustained.” United States v. United Mine Workers of Am., 330 U.S. 258, 303-04 (1947). Here,

   there is nothing to coerce.4 The unrebutted record evidence shows that INPROTSA is in full

   compliance with the injunctive relief set forth in the award, despite the fact that the award still

   has not been confirmed in Costa Rica. See Decls. of J. Gurria, ECF No. 209, Ex. A; ECF No.

   177, Ex. A; ECF No. 151, Ex. A; ECF No. 141, Ex. A. As such, the only other purpose for a

   court to issue a monetary sanction for civil contempt would be to compensate for actual

   damages.

          4
                 It also is clear that Del Monte is not seeking to recover a coercive sanction from
   INPROTSA, given that a coercive sanction “is paid into the court registry, not to the
   complainant.” In re Chase & Sanborn Corp., 872 F.2d 397, 401 (11th Cir. 1989).
                                                   6
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 7 of 13



            A compensatory civil contempt sanction “must be based on proof of the complainant’s

   actual loss.” In re Chase & Sanborn Corp., 872 F.2d 397, 401 (11th Cir. 1989); Parisi v.

   Broward Cty., 769 So. 2d 359, 366 (Fla. 2000); see also United Mine Workers of Am., 330 U.S.

   at 304 (“Such fine must of course be based upon evidence of complainant’s actual loss.”);

   McGregor v. Chierico, 206 F.3d 1378, 1386-87 (11th Cir. 2000) (“An award of damages in a

   civil contempt proceeding requires proof of both the fact of injury to the aggrieved party and the

   amount of damages the aggrieved party has suffered.”); S. Dade Farms, Inc. v. Peters, 88 So. 2d

   891, 899 (Fla. 1956) (“[T]he history of civil contempt proceedings sustains the conclusion that

   the power to impose a compensatory fine to the extent of the damages suffered by the injured

   party . . . .”).

            For example, in In re Chase & Sanborn, the Eleventh Circuit vacated a compensatory

   civil contempt sanction, determining that the party seeking the contempt sanction “offered no

   evidence to show any actual loss resulting from defendants’ contumacy.”          In re Chase &

   Sanborn Corp., 872 F.2d at 400. The court held that the party moving for such a sanction “had

   the burden of proof to provide the court with the basic evidentiary facts to formulate a realistic

   sanction.” Id. Given that there was “no evidence of actual loss resulting from the defendants’

   contumacy,” the Eleventh Circuit vacated the lower court’s compensatory civil contempt

   sanction. Id.

            Likewise, in Parisi v. Broward County, the Florida Supreme Court held that the contempt

   sanction at issue was not a “valid compensatory sanction because the County did not submit any

   evidence to establish that the amount of the sanction was related to damages suffered as a result

   of the contemptuous conduct.” 768 So. 2d 359, 366 (Fla. 2000). And in Nical of Palm Beach,

   Inc. v. Lewis, the court held that a “loss in general” is “too speculative” to support a


                                                   7
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 8 of 13



   compensatory civil contempt sanction without “proof by competent evidence of an actual loss.”

   815 So. 2d 647, 650 (Fla. 4th DCA 2002).

          Here, Del Monte has the burden of proof to provide evidence of its actual damages.

   Although Del Monte previously has argued that the Court determined that Del Monte has been

   damaged, see, e.g., Del Monte’s Resp. in Opp. to Mot. to Compel Discovery [ECF No. 213], p.

   2, the Magistrate Judge’s finding that “Del Monte was damaged by loss of the benefit of its

   bargain with Inprotsa,” R&R, p. 20, is precisely the type of “loss in general” that is insufficient

   to support a compensatory civil contempt sanction. Del Monte must provide evidence that it was

   actually damaged.

          B. Del Monte Refuses to Provide Any Evidence of Actual Damages

          Through its misrepresentation and manipulation of the R&R, Del Monte continues to

   assert that INPROTSA’s discovery requests relating to Del Monte’s actual damages are

   irrelevant based on its unfounded position that the Court has already awarded Del Monte a

   compensatory civil contempt sanction, not based on Del Monte’s actual damages, but in the form

   of disgorgement.5 See Objs. to Pet’r’s First Set of Interrogs. (Ex. A); Objs. to Pet’r’s First Req.

   for Admiss. (Ex. B); see also Del Monte’s Resp. in Opp. to Mot. to Compel Discovery [ECF No.

   213], p. 2. In its Objections to INPROTSA’s First Set of Interrogatories, for example, Del

   Monte makes the same cut-and-paste objection to Interrogatory Nos. 5-11:              “Del Monte

   construes this interrogatory as a request for information referring or relating to the compensatory

   fine that Del Monte has requested and that the Court has imposed against INPROTSA arising


          5
                  Florida law is clear that the only appropriate measure of damages would be Del
   Monte’s lost profits, not INPROTSA’s gross revenues. HCA Health Servs. of Fla., Inc. v.
   Cyberknife Ctr. of Treasure Coast, LLC, 204 So. 3d 469, 472 (Fla. 4th DCA 2016) (“Florida law
   requires proof of lost profits (income less expense) rather than merely gross revenue.”).

                                                   8
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 9 of 13



   from the Court’s finding that INPROTSA is in contempt.” Objs. to Pet’r’s First Set of Interrogs.

   (Ex. A), pp. 5-14. Del Monte’s objection continues: “Pursuant to Del Monte’s request in its

   Motion for Contempt to assess a compensatory fine against INPROTSA, the Court has ordered

   INPROTSA to disgorge all sales revenue INPROTSA ‘improperly received as a result of its sales

   made after the entry of this Court’s Final Judgment.’” Id.

          In reality, the Court has neither found INPROTSA to be in contempt nor imposed any

   compensatory fine against INPROTSA, let alone the extreme and improper remedy of

   disgorgement.6 Instead, the Magistrate Judge recommended that the Court give INPROTSA an

   opportunity to show why it should not be held in contempt and why it should not be ordered to

   pay the sales proceeds it received as a compensatory civil contempt sanction. The R&R states:

          The Court should order Inprotsa, and its officers, Jorge Luis Gurria Hernandez
          and Manual Gurria Ordonez, to show cause why the Court should not hold them
          in contempt for failing to comply with the Court’s Final Judgment by making
          sales of MD-2 pineapples in violation of the permanent injunction of the Award,
          and order sanctions, including monies Inprotsa improperly received as a result of
          its sales made after entry of this Court’s Final Judgment.

   R&R, p. 26.

          Contrary to Del Monte’s distortion, the Court has not ordered a disgorgement remedy.

   The Court has afforded INPROTSA the opportunity to show cause why it should not be ordered

   to pay the sales proceeds it received from the sales of pineapples as a compensatory civil

   contempt sanction.    INPROTSA has been trying to do just that. Del Monte’s objections as to

   relevancy should be overruled, and it must be compelled to produce evidence of its actual

   damages if it has, in fact, sustained any such damages.



          6
                 Further, Del Monte’s position is belied by its Motion for Final Judgment, in
   which it sought “the entry of a final judgment holding Petitioner . . . in contempt,” but which this
   Court denied. See Mot. for Final Judgment [ECF No. 201].
                                                   9
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 10 of 13




   II.    Del Monte’s Contempt Motion Should Be Dismissed if
          Del Monte Cannot Produce Evidence of Any Actual Damages

          To date, Del Monte has failed to provide any evidence that it has suffered any actual

   damages, which, as explained above, it must do to be awarded a civil compensatory contempt

   sanction. From the limited discovery that Del Monte has allowed – the deposition of its expert

   witness, Patrick Gannon – it is clear that Del Monte cannot produce any such evidence. The

   Gannon Declaration was the focus of Del Monte’s Contempt Motion and the primary basis

   supporting its alleged entitlement to a compensatory civil contempt sanction. As evidenced from

   his testimony, Mr. Gannon – and hence, Del Monte – made no effort to quantify any actual

   damages Del Monte purportedly sustained as a result of INPROTSA’s alleged contemptuous

   actions. See Tr. of July 19, 2019 Dep. of P. Gannon, attached as Ex. C.

          In his deposition, Mr. Gannon testified that he was retained by Del Monte only to

   determine “whether or not INPROTSA was selling more than 7 percent of its likely harvest.” Id.

   at 12:23-25. In the preparation of his declaration, Mr. Gannon only reviewed and analyzed

   “information relating to sales by INPROTSA,” which included INPROTSA’s “sales in dollar and

   sales in quantities.” Id. at 15:5-8; 15:22-25. In addition, Mr. Gannon testified that he never

   considered INPROTSA’s profits. In fact, Mr. Gannon stated: “I’ve never seen any information

   as to INPROTSA’s costs or profits.” Id. at 30:3-4. And Mr. Gannon further specified that he

   had “never seen any information from INPROTSA relative to any of its expenses.” Id. at 38:25;

   39:1-2; 44:1-9. In short, Mr. Gannon’s declaration is based exclusively on INPROTSA’s gross

   revenues from its pineapples sales.

          By his testimony, Mr. Gannon confirmed that he never calculated, estimated, or

   otherwise considered any actual damages Del Monte sustained. Not only did Mr. Gannon not
                                                  10
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 11 of 13



   consider Del Monte’s margins for the sale of pineapples during the time in which INPROTSA

   was allegedly engaged in its contemptuous pineapple sales, he never even considered the market

   price of pineapples during that timeframe. Id. at 30:22-25, 31:4-5; 42:8-13. In fact, Mr. Gannon

   stated that he “did not do a market-price analysis of any kind.” Id. at 28:10-11. And in response

   to the question of whether he attempted to determine if there was any price variation in the cost

   of pineapples due to INPROTSA’s sales, Mr. Gannon stated that such an analysis would be “well

   beyond the scope of my declaration or the assignment. It’s far outside, just as I didn’t attempt to

   calculate prices of bananas for Chiquita.” Id. at 47:5-10.

          In addition, Mr. Gannon never attempted to estimate what additional profits Del Monte

   might have made if INPROTSA had sold its pineapples to Del Monte. Id. at 45:11-17. He never

   analyzed Del Monte’s sales figures, id. at 46:22-25; 47:1-3, and he testified that he was not

   aware if Del Monte was ever unable to fill any orders from its customers because of

   INPROTSA’s pineapples sales. Id. at 45:19-25; 46:1-2.         Mr. Gannon stated that “if you read

   [his] declaration,” it is “very clear” that he never attempted to determine any actual losses Del

   Monte may have suffered due to INPROTSA’s sales activity. Id. at 47:15-21. And when

   specifically asked to confirm that there is nothing in his declaration about economic harm that

   Del Monte suffered, Mr. Gannon responded: “I agree. And I believe the declaration is written in

   pretty clear, plain English, and there is no ambiguity as to that concept.” Id. at 48:1-10.

           Accordingly, from the limited discovery that INPROTSA has been able to obtain, it is

   clear that Del Monte cannot provide any evidence of actual damages. Simply put, this is because

   it has not suffered any actual damages. And if further discovery confirms that no such evidence

   exists, this Court should dismiss Del Monte’s Motion for Contempt because, as a matter of law,




                                                    11
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 12 of 13



   Del Monte is not entitled to a compensatory civil contempt sanction in the absence of evidence

   of actual damages.

                                           CONCLUSION

          Despite INPROTSA’s good-faith efforts to obtain discovery that would allow

   INPROTSA to show cause why it should not be held in contempt, Del Monte has refused to

   comply and has stonewalled INPROTSA at every turn. The reason for this is clear: Del Monte

   has not suffered any actual damages. In the event that Del Monte did suffer actual damages, it

   must be compelled to produce evidence supporting such damage. And if no evidence of its

   actual damages exists, this Court should dismiss the Motion for Contempt because Del Monte

   would not be entitled to a compensatory civil contempt sanction as a matter of law.

          WHEREFORE, INPROTSA respectfully requests that this Honorable Court compel Del

   Monte to respond to INPROTSA’s discovery requests that seek to quantify any actual damages

   suffered by Del Monte or, failing that, dismiss Del Monte’s Motion for Contempt.



   Date: September 16, 2019                            Respectfully submitted,

                                                       HOGAN LOVELLS US LLP
                                                       600 Brickell Avenue
                                                       Miami, Florida 33131
                                                       Telephone: (305) 459-6500
                                                       Facsimile: (305) 459-6550

                                                       By: /s/ Alvin F. Lindsay a
                                                       Richard C. Lorenzo
                                                       Florida Bar Number: 71412
                                                       richard.lorenzo@hoganlovells.com
                                                       Alvin F. Lindsay
                                                       Florida Bar Number: 939056
                                                       alvin.lindsay@hoganlovells.com



                                                  12
Case 1:16-cv-24275-FAM Document 221 Entered on FLSD Docket 09/16/2019 Page 13 of 13



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed this 16th

   day of September, 2019, using the Court’s CM/ECF system, which will automatically send

   notice and a copy of same to all counsel of record.


                                                         By: /s/ Alvin F. Lindsay a
                                                         Alvin F. Lindsay




                                                   13
